EXHIBIT CODE OF BY-LAWS OF VECTREN UTILITY HOLDINGS, INC. AS AMENDED AS OF JUNE 24, 2009 ARTICLE I OFFICES SECTION 1.PRINCIPAL OFFICE.The principal office (the "Principal Office") of Vectren Utility Holdings, Inc. (the "Corporation") shall be at the registered office of the Corporation, or such other place as shall be determined by resolution of the Board of Directors of the Corporation (the "Board"). SECTION 2.OTHER OFFICES.The Corporation may have such other offices at such other places within or without the State of Indiana as the Board may from time to time designate, or as the business of the Corporation may require. ARTICLE
